UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-8128


JOHN W. FISHBACK,

               Plaintiff – Appellant,

          v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES,
Unknown Employees, Former Employees, Contractors, Former
Contractors Thereof, in their individual and official
capacities;     OFFICE   INMATE    HEALTH   SERVICES,    Unknown
Employees, Former Employees, Contractors, Former Contractors
thereof, in their individual and official capacities; JOHN
A. ROWLEY, Acting Deputy Commissioner for the Department of
Public Safety and Correctional Services, in his individual
and official capacities; G. LAWRENCE FRANKLIN, Deputy
Secretary for Department of Public Safety and Correctional
Services, in his individual and official capacities;
MARY ANN SAAR, Former Secretary for Department of Public
Safety   and    Correctional   Services,   in   her   individual
capacities; WALTER WIRSCHING, Director: Office of Inmate
Health Services, in his individual and official capacities;
RICHARD   B.    ROSENBLATT,   Assistant   Secretary    Treatment
Services: Department of Public Safety and Correctional
Services, in his individual and official capacities; MARY L.
LIVERS, Ph.d., Deputy Secretary for the Department of Public
Safety and Correctional Services, in her individual and
official capacities; SUSAN D. DOOLEY, Director, Division of
Financial    Services,   Department   of   Public   Safety   and
Correctional Services, in her individual and official
capacities; JOSEPH M. PERRY, Inspector General for the
Department of Public Safety and Correctional Services, in
his individual and official capacities; BARBARA Y. ALUNANS,
Deputy Chief of Staff, in her individual and official
capacities; KATHLEEN GREEN, Acting Warden for the Eastern
Correctional Institution, a prison of the Division of
Corrections, in her individual and official capacities;
TANYA SAMPLE, Former appointment consult coordinator, in her
individual and official capacities; CORRECTIONAL MEDICAL
SYSTEMS, INCORPORATED, in its individual and official
capacities; CORRECTIONAL MEDICAL SYSTEMS, INCORPORATED,
Unknown Employees, Former Employees, Contractors, Former
Contractors thereof; PRISON HEALTH SERVICE, INCORPORATED,
Unknown   former    employees,   former   contractors   thereof;
REDDICK LANE, Dr., in her individual capacities; ASRESAHEGN
GETACHEW, Dr., in his individual capacities; O. ODUNSI, Dr.;
JOHN NEWBY, Dr., Former Baltimore Assistant Regional of
Correctional Medical Systems or Prison Health Services,
Incorporated, Manager Prison Health Services Baltimore
sentence, in his individual capacities; J. REDDICK, ACOM,
Health Care Administrator Eastern show for Department of
Public Safety and Correctional Services, in his individual
and official capacities; DAVID MATHIS, Dr., Health Care
Administrator at Eastern Correctional Institution, a prison
of the Department of Public Safety and Correctional
Services, in his individual and official capacities; ASTER
BERHANE,   Dr.,    former,   regional   medical   director   for
Easternshore    prisons,   in   his   indivdual   and   official
capacities; WEXFORD HEALTH SOURCES, INCORPORATED, in its
individual and official capacities; UNKNOWN EMPLOYEES,
Former Employees, Contractors, Former Contractors thereof,
in their individual and official capacities; CORRECT RX,
INCORPORATED, in its individual and official capacities;
CORRECT RX PHARMACEUTICAL COMPANY, unknown employees, former
employees, contractors, former contractors thereof, in their
individual and official capacities; UNIVERSITY OF MARYLAND
MEDICAL SYSTEM, in its individual capacities; UNIVERSITY OF
MARYLAND    MEDICAL    SYSTEM,    unknown   employees,    former
employees, contractors, former contractors thereof, in their
individual capacities; ANAND MURTHI, Dr., M.D., Orthopedic
Specialist Surgeon Contractor for Department of Public
Safety   and   Correctional    Services,   in   his   individual
capacities; BERRY, Dr., in his individual capacities; KEVIN
JOHNSON, Dr., Ph.d., in his individual and official
capacities; ADAMS, Correctional Officer, A.C.O. 2 at Eastern
Correctional Institution, in his individual capacities; J.
BROWN, Correctional Officer, in his individual capacities;
PATRICK ROSENGOTTI, Correctional Officer, in his individual
capacities;    DINTERMAN,    Correctional    Officer,   in   his
individual capacities; MEARS, Lt.., in his individual
capacities; R. BYRD, Correctional Officer, in his individual
capacities; BRUCE FORD, Ph.d., in his individual capacities;
DOTSON, Warden, in his individual capacities; BRUCE FORD,
P.A.,

               Defendants – Appellees.

                                 2
Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-01883-JFM)


Submitted:   March 24, 2009                   Decided:   May 8, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Fishback, Appellant Pro Se.   Phillip M. Pickus, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip
Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

             John W. Fishback appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed     the   record      and     find     no   reversible         error.

Accordingly, we deny the motions for appointment of counsel and

affirm    for   the    reasons    stated      by   the   district       court.      See

Fishback     v.     Department     of      Pub.      Safety      &     Corr.     Serv.,

No. 1:07-cv-01883-JFM (D. Md. Sept. 17, 2008).                       We dispense with

oral   argument       because    the    facts      and   legal       contentions    are

adequately      presented   in    the    materials       before       the   court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                          4